MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be
                                                                     Feb 21 2020, 5:54 am
regarded as precedent or cited before any
court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Andrew Stebbins                                          Attorney General of Indiana
Marion County Public Defender Agency
                                                         George P. Sherman
– Appellate Division                                     Supervising Deputy Attorney
Indianapolis, Indiana                                    General
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Martez McGraw,                                           February 21, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1029
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Cook
Appellee-Plaintiff.                                      Crawford, Judge
                                                         Trial Court Cause No.
                                                         49G01-1408-FB-39384



Mathias, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020             Page 1 of 22
[1]   Martez McGraw (“McGraw”) appeals the Marion Superior Court’s revocation

      of his probation. McGraw presents three issues for our review, which we restate

      as:


        I. Whether the trial court abused its discretion by admitting into evidence
           photos seized from McGraw’s phone that were outside the scope of the
           warrant authorizing the search of the phone;

       II. Whether the trial court violated McGraw’s due process rights by failing to
           issue a written statement regarding the evidence the court relied on and its
           reasons for revoking McGraw’s probation; and

      III. Whether the trial court abused its discretion in sentencing McGraw.

[2]   Although we are greatly concerned about the clearly unreasonable search of

      McGraw’s phone, the photos were not the basis of the trial court’s decision to

      revoke McGraw’s probation. And although the trial court did not issue a

      written order detailing the court’s reasoning for revoking McGraw’s probation,

      the court orally explained its reasoning at the revocation hearing. In addition,

      the transcript of this hearing is sufficient to satisfy the due process requirement

      of a written statement. Lastly, given the fact that this was the fourth time that

      McGraw had violated the terms of his placement, we cannot say that the trial

      court abused its discretion by ordering McGraw to serve seven years of his

      remaining fourteen-year sentence in the Department of Corrections (“DOC”).


                                 Facts and Procedural History
[3]   On September 25, 2014, McGraw pleaded guilty in two separate causes to Class

      B felony robbery and Class A misdemeanor carrying a handgun without a

      license. On February 12, 2016, McGraw was sentenced to twenty years, with
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 2 of 22
      six years executed in community corrections, fourteen years suspended and one

      year of supervised probation.


[4]   Just over three months later, on May 27, 2016, the State filed a notice alleging

      that McGraw had violated the terms of his placement in Marion County

      Community Corrections (“MCCC”). The trial court held a hearing on this

      notice on June 23, 2016, at which McGraw admitted to the violations. The trial

      court then ordered McGraw to remain in community corrections. This was

      McGraw’s first violation.


[5]   Shortly thereafter, on July 6, 2016, the State filed another notice alleging that

      McGraw had violated the terms of his community corrections placement. At a

      hearing held on September 28, 2016, McGraw again admitted to the violations,

      and the trial court again ordered McGraw to remain in community corrections.

      This was McGraw’s second violation.


[6]   On October 17, 2016, the State again filed notice alleging that McGraw had

      violated the terms of his placement. At a hearing on October 27, 2016, McGraw

      yet again admitted to the violation. This was McGraw’s third violation. This

      time, the trial court revoked McGraw’s placement in community corrections

      and ordered him to serve the balance of the six-year executed portion of his

      sentence in DOC. McGraw was released from DOC custody on November 24,

      2017, and began his one year of formal probation. Although McGraw had only

      one year to serve on formal probation, fourteen years of his sentence remained

      suspended.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 3 of 22
[7]   On January 27, 2018, Indianapolis Metropolitan Police Department (“IMPD”)

      Officer Scott Nichols (“Officer Nichols”) accompanied MCCC officers who

      were conducting home visits of those serving sentences on community

      corrections. During a visit of one home, Officer Nichols found McGraw, who

      stated that he did not live at that particular home. Officer Nichols permitted

      McGraw to leave, but a subsequent search of the home found prohibited items,

      including a handgun found in the kitchen. The homeowner telephoned

      McGraw, who claimed that he would come back to the home to “do the right

      thing,” but McGraw never returned. Tr. p. 20. McGraw turned himself in to

      IMPD officers a few days later.


[8]   Officer Nichols interviewed McGraw, and McGraw described the drugs and

      money that were inside the home that had been searched on January 27.

      McGraw said he would “take all of [the homeowner]’s charges,” but did not

      want to discuss the handgun found in the home. Tr. p. 30. Officer Nichols did

      not arrest McGraw at that time. Instead, he applied for, and ultimately

      received, a warrant to search McGraw’s mobile phone. The issued warrant

      authorized the police to search McGraw’s phone for data stored between

      January 25 and January 27, 2018.


[9]   Officer Nichols searched McGraw’s mobile phone and found three digital

      photos. Two of the photos show McGraw pointing a handgun at the camera,

      and the other shows a handgun on the floor. Ex. Vol., State’s Exs. 5–7. These

      photos, however, were taken on January 13, 2018, twelve days outside the

      scope of the search warrant.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 4 of 22
[10]   On February 1, 2018, the State charged McGraw, in Cause No. 49G20-1802-

       F4-4001 (“Cause No. F4-4001”), with Level 4 felony unlawful possession of a

       firearm by a serious violent felon (“SVF”) and Class A misdemeanor possession

       of a synthetic drug. On April 18, 2018, the State charged McGraw in Cause No.

       49G20-1804-CM-12574 (“Cause No. CM-12574”) with Class A misdemeanor

       possession of marijuana.


[11]   On February 5, 2018, the State filed a notice alleging that McGraw had violated

       two conditions of his probation by being charged with in Cause No. F4-4001

       and by failing to report for a drug screen. The State filed an amended notice of

       probation violation on February 9, adding an additional allegation that

       McGraw failed to report to the probation department. And the State filed

       another amended notice on August 6, alleging that McGraw had been charged

       in Cause No. CM-12574.


[12]   On February 27, 2019, McGraw pleaded guilty to Class A misdemeanor

       possession of a synthetic drug in Cause No. F4-4001, and the State dismissed

       the Level 4 felony SVF charge. That same day, McGraw pleaded guilty to Class

       B misdemeanor possession of marijuana in Cause No. CM-12574.


[13]   The trial court held a probation revocation hearing on April 4, 2019. 1

       McGraw’s counsel indicated that he intended to challenge the admissibility of



       1
        The chronological case summary (“CCS”) indicates that probation hearings were also held on April 5,
       2018, June 28, 2018, August 23, 2018, October 24, 2018, December 13, 2018, February 14, 2019, and March
       14, 2019. Transcripts from these hearings are not included in the record before us, and the CCS entries for


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020              Page 5 of 22
       the photos found on McGraw’s phone on grounds that they were illegally

       obtained. The probation officer and the prosecuting attorney then explained to

       the court the bases of the State’s allegations. With regard to the most recent

       allegation, the prosecuting attorney stated that McGraw had pleaded guilty in

       Cause No. CM-12574 to Class B misdemeanor possession of marijuana and

       received a sentence of time served. To support this allegation, the State

       submitted the sentencing order and probable cause affidavit filed in Cause No.

       CM-12574, showing that McGraw was sentenced to time served on February

       27, 2019. Ex. Vol., State’s Ex. 2.


[14]   With regard to the allegation that McGraw failed to report to probation as

       required, the probation officer stated that McGraw “we saw him out in the field

       during a field visit on January 25, 2018 and he was scheduled to come back to

       probation on February 7, 2018 and he failed to report.” Tr. p. 9. In support of

       this allegation, the State submitted into evidence a sign-in sheet for February 7,

       2018, showing that McGraw never signed in on that day for reporting to the

       probation department. Ex. Vol., State’s Ex. 1.


[15]   With regard to the allegation that McGraw had been charged in Cause No. F4-

       4001, McGraw’s attorney admitted to the trial court that McGraw had been

       convicted in that case of possession of a synthetic drug and sentenced to time

       served. The trial court stated, “[t]he fact that he was charged with that offense




       each of these hearings merely state: “Hearing Result: Commenced and concluded.” Appellant’s App. pp. 8–
       10.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020           Page 6 of 22
       [in Cause No. F4-4001] is sufficient for me and for this hearing.” Tr. p. 13.

       When asked if he had been charged with unlawful possession of a firearm by an

       SVF, McGraw stated, “Yes, ma’am, I was charged with it but not convicted.”

       Id. The trial court then concluded, “so we move [on] from there. We have

       evidence that has been admitted to the Court on each of the allegations. The

       Court at this time finds that there was a violation of his probation. The Court at

       this time revokes that probation. So, we are at the point of sentencing[.]” Id. at

       13–14.


[16]   At the sentencing portion of the hearing, the State called Officer Nichols to

       testify. When the State moved to admit the photos found on McGraw’s phone,

       McGraw objected, claiming that the admission of these photos violated his

       Fourth Amendment rights because they were outside the scope of the warrant.

       Officer Nichols testified that he did not notice the date restrictions on the search

       warrant until after he had searched McGraw’s phone. The trial court admitted

       the photos over McGraw’s objection.


[17]   At the conclusion of the hearing, the trial court stated:


               Mr. McGraw, the thing that strikes me the most is that you got
               this huge break of a fourteen (14) year sentence that was reduced
               to probation basically. . . .

                                                       ***

               [Y]ou got this huge break for a really serious offense. It could
               have [been] a whole lot worse. During the time you have been on
               probation, you pick up two (2) additional cases and then there is
               the failure to report to probation. I don’t understand that, I don’t

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 7 of 22
               understand how you get this huge break and are immediately
               grateful and try to do everything you can to stay out of anymore
               involvement of the Criminal Justice System and you do things
               that are just the opposite. That is what I am trying to understand
               where your head was.


       Tr. p. 34–35. McGraw responded, “I got caught up. The reason why I am in

       here, I was going down the wrong path and God sat me down here to get my

       head back on straight.” Id. at 35. The trial court continued:


               Rather than you facing a murder[,] [y]ou got a reduced sentence,
               a lesser crime to plead to and got probation basically. So yea[h],
               you were on the wrong road but you would have thought that
               that break would send you back on the right track. What
               happened?


       Id. McGraw responded that he had made a “mistake.” Id.


[18]   At the conclusion of the hearing, the trial court ordered McGraw to serve seven

       years of the remaining fourteen years of his sentence in DOC, four years on

       community corrections, and three years on probation. McGraw now appeals.


                                         Probationers’ Rights
[19]   Probation is a matter of grace, not a right to which a criminal defendant is

       entitled. Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). It is within the

       discretion of the trial court to determine probation conditions and to revoke

       probation if the conditions are violated. Id. “In appeals from trial court

       probation violation determinations and sanctions, we review for abuse of

       discretion.” Id. A trial court abuses its discretion if its decision is clearly against

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 8 of 22
       the logic and effect of the facts and circumstances, or if the trial court

       misinterprets the law. Id. Probation revocation is a two-step process: first, the

       trial court must make a factual determination that a violation of a condition of

       probation actually occurred; next, if a violation is found, then the trial court

       must determine the appropriate sanctions for the violation. Id.


[20]   Probationers are not entitled to the full array of constitutional rights afforded to

       criminal defendants at trial. Lightcap v. State, 863 N.E.2d 907, 910 (Ind. Ct.

       App. 2007) (citing Cox v. State, 706 N.E.2d 547, 550 (Ind. 1999)). Still, the Due

       Process Clause of the Fourteenth Amendment imposes procedural and

       substantive limits on the revocation of the conditional liberty created by

       probation. Id. (citing Braxton v. State, 651 N.E.2d 268, 269 (Ind. 1995)).

       Specifically:


               There are certain due process rights . . . which inure to a
               probationer at a revocation hearing. These include written notice
               of the claimed violations, disclosure of the evidence against him,
               an opportunity to be heard and present evidence, the right to
               confront and cross-examine witnesses, and a neutral detached
               hearing body. Indiana Code § 35-38-2-3(e) also ensures the
               probationer the right to confrontation, cross-examination, and
               representation by counsel.


       Id. at 910–11 (quoting Isaac v. State, 605 N.E.2d 144, 148 (Ind. 1992) (footnote

       omitted)); accord Cox, 706 N.E.2d at 549. “Due process [also] requires a written

       statement by the fact finder regarding the evidence relied upon and the reasons

       for the revocation of probation.” Washington v. State, 758 N.E.2d 1014, 1018

       (Ind. Ct. App. 2001).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 9 of 22
                                            I. Admission of Evidence

[21]   McGraw first argues that the trial court abused its discretion by admitting

       evidence at the revocation hearing that was obtained in violation of McGraw’s

       Fourth Amendment rights. We review decisions regarding the admission of

       evidence in probation revocation hearings for an abuse of discretion. Holmes v.

       State, 923 N.E.2d 479, 483 (Ind. Ct. App. 2010). The Indiana Rules of Evidence

       do not apply in probation matters, and trial courts in probation revocation

       proceedings are “allow[ed] even more flexibility in the admission of

       evidence[.]” Christie v. State, 939 N.E.2d 691, 693 (Ind. Ct. App. 2011) (citing

       Indiana Evid. Rule 101(d)(2) (providing that the Rules of Evidence, other than

       those with respect to privileges, “do not apply in . . . [p]roceedings relating

       to . . . probation.”).


[22]   McGraw challenged the admission of three photos recovered from his mobile

       phone. Even though the police, laudably, obtained a warrant authorizing the

       search of McGraw’s phone, the clear terms of this warrant limited the search to

       data stored between January 25 and January 27, 2018. The photos at issue here

       were stored on January 13, 2018, twelve days outside the scope of the warrant.

       Officer Nichols gave no explanation for his failure to abide by the terms of the

       search warrant; he merely indicated that he failed to notice the date restrictions

       until after he had searched the phone.


[23]   We therefore agree with McGraw that the seizure of the photos was outside the

       scope of the warrant authorizing the search of his phone. See State v. Mansor,

       421 P.3d 323, 344 (Or. 2018) (holding that any evidence outside the scope of
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 10 of 22
       the warrant should have been suppressed where the warrant authorized a search

       of the internet history of defendant’s computer for June 12, 2011, but the search

       of the defendant’s computer extended to items well beyond this limited scope);

       State v. Figgures, 839 N.E.2d 772, 777–78 (Ind. Ct. App. 2005) (holding that

       search and seizure of defendant’s mail was outside the scope of the warrant

       authorizing police to search for and seize cocaine and records pertaining to the

       sale of cocaine where warrant affidavit focused on defendant’s roommate, the

       State presented no evidence implicating defendant, and defendant’s mail was

       irrelevant to criminal activity being investigated by the police), trans. denied.


[24]   The State does not argue that the photos were admissible under any exception

       to the warrant requirement. In fact, the State does not argue that the photos of

       the handgun found on McGraw’s phone were properly seized. Instead, it

       assumes arguendo that the photos were improperly seized and argues instead

       that the admission of the evidence during the probation revocation hearing was

       nevertheless permissible.


[25]   The State first argues that admission of the photos was permissible because it

       claims the exclusionary rule in inapplicable in probation revocation hearings.

       This is not entirely accurate. With respect to the exclusion of evidence obtained

       in violation of a probationer’s constitutional rights,2 Indiana courts have long



       2
         On appeal, McGraw argues that the seizure of the photos from his mobile phone also violated Article 1,
       Section 11 of the Indiana Constitution. As noted by the State, however, McGraw made no argument
       regarding the Indiana Constitution before the trial court. Any argument under the Indiana Constitution is
       therefore waived. Williams v. State, 698 N.E.2d 848, 851–52 (Ind. Ct. App. 1998) (citing Hart v. State, 578
N.E.2d 336, 338 (Ind. 1991)), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020                Page 11 of 22
       held that the exclusionary rule is not fully applicable in probation revocation

       hearings. See Henderson v. State, 544 N.E.2d 507, 512–13 (Ind. 1989) (noting that

       exclusionary rule is not fully applicable in probation revocation hearings);

       Grubb v. State, 734 N.E.2d 589, 592–93 (Ind. Ct. App. 2000) (holding that

       exclusionary rule did not bar introduction of statements obtained in violation of

       probationer’s Fifth Amendment rights at probation revocation proceeding),

       trans. denied; Dulin v. State, 169 Ind. App. 211, 219–20, 346 N.E.2d 746, 752

       (1976) (holding that exclusionary rule is not fully applicable in probation

       revocation hearings).3 Instead, in a probation revocation hearing, illegally

       seized evidence will be excluded only if it was seized as part of a “continuing

       plan of police harassment or in a particularly offensive manner.” Henderson, 544
N.E.2d at 513.


[26]   While there was no evidence of a continuing plan of police harassment in this

       case, we are particularly concerned about the execution of the search warrant

       by Officer Nichols. The warrant authorizing the search of McGraw’s phone

       clearly and explicitly states that warrant was “[g]ranted as to data from 1-25-18

       to 1-27-18.” Ex. Vol., State’s Ex. 4. Instead of tailoring his search of the phone

       to data from those dates, Officer Nichols simply ignored the scope of the search

       warrant. This is especially concerning given the nature and quantity of




       3
        We acknowledge that, in Polk v. State, 739 N.E.2d 666, 669 (Ind. Ct. App. 2000), this court applied the
       exclusionary rule to a probation revocation hearing without addressing the question of whether the
       exclusionary rule should apply under the facts of that case. But we do not read Polk as holding that the
       exclusionary rule is fully applicable in probation revocation hearings; instead, the issue was simply not
       addressed.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020                Page 12 of 22
       information contained on a modern mobile phone. See United States v. Wurie,

       728 F.3d 1, 8 (1st Cir. 2013) (noting that “[I]nformation [contained on a

       modern cell phone] is, by and large, of a highly personal nature: photographs,

       videos, written and audio messages (text, email, and voicemail), contacts,

       calendar appointments, web search and browsing history, purchases, and

       financial and medical records.”).


[27]   If courts permit police to ignore the scope of a carefully worded and restrained

       warrant authorizing the search of a modern mobile phone, we run the risk of

       permitting general warrants—the very evil the Fourth Amendment was adopted

       to prevent. See Payton v. New York, 445 U.S. 573, 583 (1980) (“[I]ndiscriminate

       searches and seizures conducted under the authority of ‘general warrants’ were

       the immediate evils that motivated the framing and adoption of the Fourth

       Amendment.”). And if a police officer is allowed to claim that (s)he “did not

       notice” the clear terms of the warrant, speeding offenses should be subject to the

       defense that the driver “did not notice” the posted speed limit. We therefore

       conclude that the careless execution of the carefully limited search warrant

       issued here, without regard for the limits of the warrant, was done in a

       “particularly offensive manner,” and that the exclusionary rule should apply.

       The photos seized from McGraw’s phone therefore should have been excluded

       to the extent they were evidence that McGraw had violated the terms of his

       probation.


[28]   The State, however, also argues that, at the time the photos were admitted into

       evidence, the trial court had already made its decision to revoke McGraw’s

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 13 of 22
       probation. As detailed above, at the revocation hearing, the State went through

       the allegations contained in the notice of probation violation and admitted

       evidence without objection supporting two of the allegations, including: (1) the

       probation sign-in sheet, which supported the allegation that McGraw failed to

       report to probation; and (2) the sentencing order in Cause No. CM-12574,

       showing that McGraw had been convicted, while on probation, of Class B

       misdemeanor possession of marijuana.


[29]   At this point, McGraw’s counsel stated to the court: “As a preliminary matter,

       if the evidence is admissible[,] I think we can skip straight to sentencing. He has

       admitted that he’s been convicted of an offense under that count.” Tr. p. 12.

       The trial court seemed to agree, stating, “The fact that he was charged with that

       offense is sufficient for me and for this hearing. So if he admits to that

       allegation, is that what you are saying?” Id. at 13. McGraw’s counsel replied,

       “Yes, he was charged with that [the handgun charge] and convicted of

       something else. [The handgun] charge was dismissed.” Id. McGraw stated,

       “Yes ma’am, I was charged with [the handgun offense] but not convicted.” Id.

       The trial court stated, “We have evidence that has been admitted to the Court

       on each of the allegations. The Court at this time finds that there was a

       violation of his probation. The Court at this time revokes that probation.” Id. at

       13–14. All of this occurred before the photos were admitted into evidence.


[30]   Because the trial court made the decision to revoke McGraw’s probation before

       the photos were admitted into evidence, the photos could not have been the

       basis for the court’s decision to revoke probation. Instead, the court’s decision

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 14 of 22
       was based on the other evidence of other violations that was admitted at the

       hearing without objection and that McGraw does not challenge on appeal, i.e.,

       the fact that he admitted to committing another crime while on probation.

       Accordingly, the admission of the photos was harmless error. See Decker v. State,

       704 N.E.2d 1101, 1104 (Ind. Ct. App. 1999) (holding that admission of urine

       screen results at probation revocation hearing was harmless where defendant

       admitted to smoking marijuana); see also Figures v. State, 920 N.E.2d 267, 273

       (Ind. Ct. App. 2010) (holding that trial court’s finding that defendant had

       committed a new crime while on probation, although not supported by the

       evidence, was harmless error because there was sufficient evidence to support

       the other probation violations found by the trial court).


[31]   Moreover, our supreme court has held that the fact that evidence was

       suppressed and excluded does not preclude the trial court from considering the

       suppressed and excluded evidence during sentencing. Walker v. State, 503
N.E.2d 883, 888 (Ind. 1987); see also Evid. R. 101(d)(2) (providing that the

       Rules of Evidence, other than those with respect to privileges, “do not apply

       in . . . [p]roceedings relating to . . . sentencing, probation, or parole[.]”); see also

       United States v. Sanders, 743 F.3d 471, 472 (7th Cir. 2014) (noting that the

       Seventh Circuit Court of Appeals has held that the exclusionary rule does not

       apply at criminal sentencing and that “[e]very other court of appeals has come

       to the same conclusion”) (citing United States v. Brimah, 214 F.3d 854, 858 (7th

       Cir. 2000)).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 15 of 22
[32]   Accordingly, although the seizure of the photos from McGraw’s phone was

       improper and should have been excluded had they been offered into evidence

       during the revocation portion of the hearing, they were not admitted until the

       sentencing portion of the hearing, at which the exclusionary rule did not

       prohibit their consideration by the trial court. Furthermore, the admission of the

       photos was harmless error because there was evidence of other probation

       violations, including McGraw’s conviction of a new crime.


                                    II. Written Statement Requirement

[33]   McGraw also claims that the trial court violated his due process rights by failing

       to issue a written statement regarding the evidence the court relied on and its

       reasons for revoking McGraw’s probation. See Washington, 758 N.E.2d at 1018

       (holding that due process requires such a written statement of the trial court’s

       reasons for revoking probation). The State does not deny that the trial court

       failed to enter a formal written statement explaining its reasons for revoking

       McGraw’s probation, and our review of the record reveals no such formal

       statement. However, we have held that the requirement of a written statement

       may be satisfied by placement of the transcript of the evidentiary hearing in the

       record, if the transcript contains a clear statement of the trial court’s reasons for

       revoking probation. Id.; Hubbard v. State, 683 N.E.2d 618, 620–21 (Ind. Ct. App.

       1997)). The State argues that the inclusion of the transcript of the revocation

       hearing in the record on appeal satisfies the requirement of a written statement.


[34]   When the trial court ultimately made the decision to revoke McGraw’s

       probation, it referenced the admitted evidence, stating, “[w]e have evidence that
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 16 of 22
       has been admitted to the Court on each of the allegations. The Court at this

       time finds that there was a violation of his probation. The Court at this time

       revokes that probation.” Tr. pp. 13–14. From this, we think it reasonably clear

       that the trial court revoked McGraw’s probation based on the evidence

       admitted up to that point, which included the sentencing order in Cause No.

       CM-12574. Thus, the record contains a written statement—the transcript—

       setting forth the court’s reasons for revoking probation, i.e., McGraw

       committing an additional criminal offense. This satisfies the due process

       requirement of a written statement.


[35]   McGraw also claims that the transcript is insufficient to show the trial court’s

       reasons for revoking his probation because it reveals that the trial court’s

       decision was based on an improper reason. i.e., merely being charged with (as

       opposed to committing) an additional criminal offense. There is some validity

       to this argument. Specifically, the trial court stated, “[t]he fact that [McGraw]

       was charged with [the handgun] offense is sufficient for me and for this

       hearing.” Tr. p. 13. This is an incorrect statement of the law. As we explained

       in Jackson v. State, 6 N.E.3d 1040 (Ind. Ct. App. 2014):


               [T]he mere filing of a criminal charge against a defendant does
               not warrant the revocation of probation. Instead, when the State
               alleges that the defendant violated probation by committing a
               new criminal offense, the State is required to prove—by a
               preponderance of the evidence—that the defendant committed
               the offense.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 17 of 22
       Id. at 1042 (citations omitted). Thus, to the extent the trial court concluded that

       McGraw being charged with the handgun offense was sufficient to establish a

       probation violation, it was in error.


[36]   However, we cannot overlook the fact that McGraw’s counsel admitted that

       McGraw had been convicted of a lesser offense in Cause No. F4-4001. “The

       requirement that a probationer obey federal, state, and local laws is

       automatically a condition of probation by operation of law.” Luke v. State, 51
N.E.3d 401, 421 (Ind. Ct. App. 2016) (citing Williams v. State, 695 N.E.2d 1017,

       1019 (Ind. Ct. App. 1998)), trans. denied. Thus, “[a] criminal conviction is prima

       facie evidence of a violation and will alone support a revocation of probation.”

       Williams, 695 N.E.2d at 1019 (citing Gleason v. State, 634 N.E.2d 67, 68-69 (Ind.

       Ct. App. 1994)).4 Moreover, as noted supra, the trial court based its decision to

       revoke probation on all of the evidence admitted up to that point, which

       included the sentencing order in Cause No. CM-12574, showing that McGraw

       had indeed been convicted of a Class B misdemeanor in that case. Thus, even

       though the trial court erred by stating that the criminal charge against McGraw

       was sufficient to revoke his probation, there was evidence of other violations

       sufficient to revoke McGraw’s probation. The trial court’s error was therefore

       harmless.




       4
           The State also submitted evidence that McGraw failed to report to probation as required.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020              Page 18 of 22
                                                     III. Sentencing

[37]   Lastly, McGraw claims that the trial court abused its discretion by ordering him

       to serve a portion of his previously suspended sentence. Before addressing

       McGraw’s specific arguments on this issue, we note that McGraw was

       originally sentenced to twenty years as a result of a Class B felony conviction.

       The sentencing court imposed a sentence of six years executed in community

       corrections and fourteen years suspended, with only one year of this suspended

       sentence on formal, reporting probation.5 After he violated the terms of his

       placement in community corrections several times, the trial court ordered

       McGraw to serve the remainder of the six-year executed portion of his sentence

       in DOC. McGraw was released from DOC custody in November 2017. At this

       point, he claims, he began to serve the “remaining one year of his sentence on

       supervised probation.” Appellant’s Br. at 9. This is not accurate. Instead, when

       McGraw was released from DOC custody in November 2017, the entire fourteen-

       year suspended portion of his sentence remained, but only one year was to be

       served on supervised probation. And when the trial court revoked McGraw’s

       probation, it did not order him to serve the entire previously suspended

       fourteen-year remainder of his sentence. It ordered him to serve seven years




       5
         See Jennings v. State, 982 N.E.2d 1003, 1008 (Ind. 2013) (noting that “‘[a] suspended sentence, in effect, is a
       form of probation” and that “[a] suspended sentence is ‘[a] sentence postponed so that the convicted criminal
       is not required to serve time unless he or she commits another crime or violates some other court-imposed
       condition.’” (quoting Black’s Law Dictionary 1322, 1486 (9th Ed. 2009); Gardner v. State, 678 N.E.2d 398,
       400 (Ind. Ct. App. 1997) (noting that “‘[p]robation is merely the condition resulting from a suspended
       sentence.’”) (quoting State v. Lowdermilk, 245 Ind. 93, 99, 195 N.E.2d 476, 479 (1964)).



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020                  Page 19 of 22
       executed in DOC, four years on home detention, and three years on probation.

       It is with this in mind that we address McGraw’s sentencing claims.


[38]   The sentencing of a defendant following a probation violation is governed by

       statute. Indiana Code section 35-38-2-3(h) provides that upon finding a

       violation of probation, a trial court may: “(1) [c]ontinue the person on

       probation, with or without modifying or enlarging the conditions[;] (2) [e]xtend

       the person’s probationary period for not more than one (1) year beyond the

       original probationary period[; or] (3) [o]rder execution of all or part of the

       sentence that was suspended at the time of initial sentencing.” The fact that the

       trial court has options under section 35-38-2-3(h) implies it has discretion in

       deciding which option is appropriate under the circumstances of each case.

       Johnson v. State, 692 N.E.2d 485, 488 (Ind. Ct. App. 1998). Accordingly, we

       review a trial court’s sentencing decision following a probation revocation for

       an abuse of discretion. Sanders v. State, 825 N.E.2d 952, 957 (Ind. Ct. App.

       2005), trans. denied; see also Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)

       (“Once a trial court has exercised its grace by ordering probation rather than

       incarceration, the judge should have considerable leeway in deciding how to

       proceed.”).


[39]   McGraw claims that the trial court abused its discretion because it focused too

       much on the “deal” McGraw got with his original sentence and less on the facts

       and circumstances of the violations that led to the revocation. We disagree. To

       be sure, the trial court did seem to be surprised at the relative lenience of

       McGraw’s original sentence. See Tr. p. 34 (“[T]he thing that strikes me the most

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 20 of 22
       is that you got this huge break of a fourteen (14) year sentence that was reduced

       to probation basically.”); id. at 35 (“God gave you a huge break with that

       sentence.”). But we do not read the trial court’s statements as disagreement

       with the original sentence as much as dismay at the fact that McGraw did not

       take advantage of the break he was given by abiding by the terms of his

       alternative placement. See id. (“So yea[h], you were on the wrong road but you

       would have thought that that break would send you back on the right track.

       What happened?”). We therefore reject McGraw’s claims that the trial court

       abused its discretion by punishing him because of its disagreement with the

       relative lenience of McGraw’s original sentence.


[40]   Nor can we say that the trial court abused its considerable discretion by

       ordering McGraw to serve seven years of the remaining fourteen years of his

       sentence in DOC, four years in community corrections, and three years on

       probation. McGraw was originally given a relatively lenient sentence in that he

       was required to serve only six years executed in community corrections, with

       the remaining fourteen years suspended. Instead of taking advantage of the

       sentencing court’s leniency, McGraw repeatedly violated the terms of his

       community corrections, resulting in his placement therein being revoked and

       being ordered to serve the remainder of the executed portion of his sentence in

       DOC. When he was released from DOC custody, McGraw only had to serve

       one year of the remaining fourteen years of his suspended sentence on reporting

       probation. Again, instead of taking advantage of this situation, McGraw

       violated the terms of his probation by being convicted of additional crimes.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 21 of 22
       Under these facts and circumstances, the trial court’s decision to order McGraw

       to serve seven years in DOC, four years in community corrections, and three

       years on probation was not an abuse of discretion.


                                                 Conclusion
[41]   The police failed to follow the clear and unambiguous terms of the warrant

       authorizing the search of McGraw’s mobile phone. Even though the

       exclusionary rule is not fully applicable in probation revocation proceedings, we

       have no hesitation in concluding that, had these photos been offered as State’s

       evidence at the hearing, they should have been excluded. But the photos were

       only admitted at the sentencing portion of the hearing. And trial courts are

       permitted to consider otherwise inadmissible evidence at sentencing. Even if the

       trial court had erred in admitting the photos, any error would be harmless and

       would not require us to reverse the court’s decision to revoke McGraw’s

       probation because there was evidence of other probation violations, including

       McGraw being convicted of a new criminal offense. Also, the transcript of the

       trial court’s reasons for revoking McGraw’s probation is sufficient to satisfy the

       due-process requirement of a written statement. Lastly, the trial court’s decision

       to order McGraw to serve seven years in DOC, four years in community

       corrections, and three years on probation was not an abuse of discretion.


[42]   Affirmed.


       Kirsch, J., and Bailey, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1029 | February 21, 2020   Page 22 of 22